Exhibit 10.1




June 8, 2015



C. Evan Ballantyne
27 Hearthstone Road
Hopkinton, MA 01748


Dear Evan:

I’m pleased to confirm our offer to join Agenus as Chief Financial Officer,
starting on or about June 15, 2015 and reporting directly to Garo Armen, Chief
Executive Officer.  Your initial annual base salary will be $350,000 less
applicable legal deductions, which will be paid at the bi-weekly rate of
$13,461.54.  In addition, you will participate in our 2004 Executive Incentive
Plan, as amended, with a target bonus of 40% of your base salary.  Annual
payouts under the plan are based on company and individual performance and can
range from 0-200% of target (a copy of the plan is enclosed).  You will also be
eligible to participate in the Executive Change in Control Plan, a copy of which
is attached for your review.  Please note that this offer is contingent upon
approval of the Compensation Committee of our Board of Directors and the results
of a pre-employment drug screening and background check.

Effective as of your start date you will be granted an option to purchase
150,000 shares of Agenus common stock as a so-called “inducement grant” under
NASDAQ Listing Rule 5635(c), which will be on terms substantially consistent
with those of Agenus’ Equity Incentive Plan.  The stock option will be governed
by the terms of a stock option to be signed by you and Agenus, it will have an
exercise price equal to the closing price of Agenus’ common stock on NASDAQ on
the date of grant, and it will vest in equal annual increments over 4 years
starting from your first day of employment.  

Agenus presently offers medical, dental, vision and life insurance plans,
Flexible Spending Accounts, and both short and long-term disability
programs.  In addition, we presently offer a 401(k) plan that you are eligible
to join and begin making contributions to as of your date of hire.  One year
from your date of hire (provided that you are continuously employed), the
Company begins to make a significant match to your ongoing employee
contributions.  Additional benefits will be reviewed during your new employee
orientation.  You will be entitled to four weeks of vacation and 12 holidays per
calendar year, as set forth by Agenus and in accordance with its employment
policies.  Agenus may, in its discretion, change its benefits plans or the
benefits that it offers to its employees.

As part of your employment with Agenus, you have and will be exposed to, and
provided with, valuable confidential and/or trade secret information concerning
the Company and its present and prospective partners and clients.  As a result,
in order to protect the Company’s legitimate business interests, you agree, as a
condition of your employment, to enter into our standard form Employee
Non-Disclosure Agreement.  This document is enclosed for your review and
execution by the first day of your employment.  In addition, please understand
that all employment with Agenus is on an “at will” basis.  This letter does not
constitute a contract of employment for a specific term.




3 Forbes Road, Lexington, MA 02421     
t  781.674.4400     f  781.674.4200     info@agenusbio.com     WWW.AGENUSBIO.COM

--------------------------------------------------------------------------------





In your first days with Agenus, you can expect to receive an orientation,
including learning more about our business and your career development. You will
be introduced to many internal administrative matters that are important to our
business processes.  

Evan, through the course of our recruiting efforts, we meet and interview many
individuals with strong backgrounds.  Our recruiting process is highly selective
- - one that we feel helps us carefully consider your qualifications and
interests and matches them to our needs.  At Agenus, our goal is to afford all
of our employees the opportunity to pursue a career, to achieve their personal
best, and to balance their personal and professional goals.  We value your
abilities and believe you will find our work environment to be challenging and
fulfilling and believe we can provide you with an atmosphere in which you can
develop your professional talents to the fullest.  Again, it is a pleasure to
extend this offer to you. The provisions of this offer letter supersede all
prior oral and written offers, communications, agreements and understandings
between Agenus and you with respect to the subject matter of this letter.

A packet of information will be sent to you from Human Resources prior to your
start date outlining what you need to bring on your first day and what time you
will need to arrive for orientation. Should you need assistance with anything,
please do no hesitate to contact me directly at 781.674.4470.

Sincerely,

/s/ John Cerio


John Cerio
Vice President, Human Resources & Administration


Attachment

I accept your offer of employment as outlined in this letter.  

/s/ C. Evan Ballantyne

June 9, 2015

Signature Date




3 Forbes Road, Lexington, MA
02421     t  781.674.4400     f  781.674.4200     info@agenusbio.com     WWW.AGENUSBIO.COM

